Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 21, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155269(68)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  SCOTT SHARP, Personal Representative                                                                               Justices
  ESTATE OF BRIAN P. TURNER,
            Plaintiff-Appellant,
                                                                   SC: 155269
  v                                                                COA: 327110
                                                                   Lenawee CC: 12-004383-NH
  CHRISTOPHER M. MOHLER, M.D., OMNI
  HEALTH SERVICES LIMITED, MELISSA
  THORNTON, R.N., EMMA L. BIXBY
  MEDICAL CENTER, a/k/a BIXBY MEDICAL
  CENTER, and PROMEDICA HEALTH
  SYSTEMS, INC.,
            Defendants-Appellees,
  and
  PICIS, INC., and OPTUMINSIGHT, INC.,
               Defendants.
  _________________________________________/

        On order of the Chief Justice, the motion of defendants-appellees Melissa
  Thornton, R.N., Emma L. Bixby Medical Center, and Promedica Health Systems, Inc., to
  extend the time for filing their answer to the application for leave to appeal is
  GRANTED. The answer submitted on April 12, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 21, 2017
                                                                              Clerk